Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered into
by and between Eric Kaldjian (hereafter referred to as “Dr. Kaldjian” or “You”)
and Transgenomic, Inc., a Delaware corporation, and its subsidiaries (hereafter
referred to jointly as “Transgenomic” or “the Company”).

WHEREAS, Transgenomic and Dr. Kaldjian agree that Dr. Kaldjian’s employment with
the Company will end as of April 9, 2010; and

WHEREAS, Transgenomic and Dr. Kaldjian desire to resolve any and all issues,
disputes, claims or causes of action Dr. Kaldjian has or may have against
Transgenomic without any continuing disputes, differences or litigation between
them;

NOW, THEREFORE, in consideration of the above premises and mutual promises
contained herein, Transgenomic and Dr. Kaldjian agree as follows:

1.     Consideration.     Dr. Kaldjian expressly acknowledges that he is
receiving a benefit not routinely provided and not already owed to him in
consideration for entering into this Agreement, which includes, among other
things, waiver and general release, confidentiality and nonsolicitation clauses.
This additional benefit, and the conditions under which it is offered, is as
follows:

(a)     Unless this Agreement is revoked by either party pursuant to Paragraph
19 herein ,the Company will pay Dr. Kaldjian the gross amount of $157,500.00 to
be divided over a nine month period, pursuant to Paragraph 1(b) herein.

(b)     Payments shall be made after this Agreement is signed and returned to
the Company by Dr. Kaldjian, by way of a check payable to Dr. Kaldjian, less
applicable taxes and withholding; the first payment shall be made on the first
regularly scheduled payroll following the eighth day after this Agreement is
signed and returned to the Company by Dr. Kaldjian.

Dr. Kaldjian expressly acknowledges that the above payments include
consideration for the waiver and release provided below. Dr. Kaldjian further
expressly agrees that all unvested Company stock options issued to him pursuant
to his relationship with the Company shall immediately terminate and all rights
thereunder shall cease as of the effective date of his termination. Dr. Kaldjian
further expressly agrees that all vested stock options issued to him shall
terminate and all rights thereunder shall cease 90 days after the effective date
of his termination. Dr. Kaldjian acknowledges that he is entitled to no further
compensation or remuneration from the Company other than that which is set forth
in this Paragraph 1.



--------------------------------------------------------------------------------

Dr. Kaldjian expressly acknowledges that the above payments include
consideration for the waiver and release provided below.

2.     Waiver and Release.     You fully and completely release and will not sue
or file any action against, directly or indirectly, the Company and its
subsidiaries, and each of their current or former officers, directors,
shareholders, employees, consultants, agents, predecessors, successors and
assigns (collectively, “the Released Parties”) from and concerning any and all
claims, causes of action and demands of any kind whatsoever, whether known or
unknown, contingent or noncontingent, that You may now or in the future have
against the Released Parties which arose on or before the date that You sign
this Agreement. These claims include, but are not limited to, compensation
claims, employment discrimination actions under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act (“ADEA”), the
Nebraska Age Discrimination in Employment Act, the Americans with Disabilities
Act (“ADA”), the Employment Retirement Income Security Act (“ERISA”), and any
other federal, state or local human rights, civil rights, labor, employment,
contract, tort or other laws, including, but not limited to, any claims under
the Nebraska Fair Employment Practices Act (“NFEPA”) and the Nebraska Civil
Rights Act, and which are based on your employment with or separation from
Company or any other relationship with the Released Parties. This release shall
not affect any of Company’s obligations to You under this Agreement. This
release is not intended to waive any rights or claims of yours that may arise
after the date You sign this Agreement. You will indemnify and hold the Released
Parties harmless from any damages, including attorneys’ fees, for any action.

3.     Representations.     As a material inducement to the Company to enter
into this Agreement, Dr. Kaldjian represents that he has no pending complaints,
charges or actions against any of the Released Parties or with any local, state
or federal agency or court arising from his employment relationship with or
separation from the Company. Dr. Kaldjian further represents and warrants that
he has not assigned, alienated or in any other way transferred (in whole or in
part) to any other person, organization or entity not bound by this Agreement
any claims, demands, losses, actions or rights of action, known or unknown, of
whatever character and nature, arising from or related in any way to any claim
he may have against any Released Party.

4.     Non-Disparagement.     Dr. Kaldjian agrees not to directly or indirectly
disparage the Company in any way to friends, family, former coworkers,
individuals in the community, vendors, suppliers, customers, current or former
employees of the Company, the news media or any other individual or entity, nor
will he encourage others to disparage the Company or any other Released Party.

 

2    US40M



--------------------------------------------------------------------------------

5.     Confidential information.

(a)     Company information.     Dr. Kaldjian agrees that, in accordance with
the Employee Confidentiality Agreement signed on December 8, 2008 (the
“Confidentiality Agreement”), the terms of which are hereby acknowledged and
incorporated herein, he is to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm,
corporation or other entity without written authorization of the Board of
Directors of the Company, any confidential information (“Confidential
information”) of the Company that Dr. Kaldjian obtained or created, by whatever
means, during his employment with Transgenomic, Dr. Kaldjian further agrees not
to make copies of such Confidential Information except as authorized by the
Company. Dr. Kaldjian understands that Confidential Information includes, but is
not limited to, research, product plans, products, services, suppliers, customer
lists and customers (including, but not limited to, customers of the Company on
whom Dr. Kaldjian called or with whom Dr. Kaldjian became acquainted during the
employment relationship, if any), prices and costs, markets, software,
developments, inventions, laboratory notebooks, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
licenses, finances, budgets or other business information created by
Dr. Kaldjian or disclosed Dr. Kaldjian by the Company either directly or
indirectly in writing, orally or by drawings or observation of parts or
equipment or created by Dr. Kaldjian during the period of the employment
relationship, whether or not during working hours. Dr. Kaldjian further
understands that “Confidential information” includes, but is not limited to,
information pertaining to any aspects of the Company’s business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise, as well as information related to pending
patent applications. Dr. Kaldjian further understands that “Confidential
Information” does not include any of the foregoing items that have become
publicly and widely known and made generally available through no wrongful act
of Dr. Kaldjian or of others who were under confidentiality obligations as to
the item or items involved.

(b)     Third Party Information.     Dr. Kaldjian recognizes that the Company
has received confidential or proprietary information from third parties subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. To the extent
Dr. Kaldjian received or had access to such confidential or proprietary
information, he agrees to hold all such information in the strictest confidence
and not to disclose it to any person, firm or corporation. Dr. Kaldjian further
represents and warrants that during his employment with Transgenomic he did not
use or disclose such third party confidential or proprietary information except
was necessary in carrying out his work for the Company consistent with Company’s
agreement with such third party.

6.     Return of Company Property and Documents.     Dr. Kaldjian agrees that,
at the time of the execution of this Agreement, or as soon thereafter as is
reasonably practical, and if specifically directed by Company, he will deliver
to the Company (and will not keep in his possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents or
property, or reproductions of any aforementioned items developed by or provided
to Dr. Kaldjian pursuant to the employment relationship or otherwise belonging
to the Company, its successors or assigns, including all originals and copies.
Dr. Kaldjian further agrees that any property in his possession and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas needs to be returned to the Company.

 

3    US40M



--------------------------------------------------------------------------------

7.     Non-Solicitation.     Independent of any obligation under any other
contract or agreement between Dr. Kaldjian and the Company, for a period of one
(1) year following the termination of Dr. Kaldjian’s employment relationship
with the Company, Dr. Kaldjian shall not, directly or indirectly, whether as an
individual for his own account, or for or with any other person, firm,
corporation, partnership, joint venture, association, or other entity
whatsoever, which is or intends to be engaged in biotechnology business and,
more particularly, that provides technologies for DNA/RNA analysis and
purification utilizing DHPLC technologies or any clinical or pharmaceutical
reference laboratory business based on these technologies. This includes
institutions or companies which employ technologies that were under
Dr. Kaldjian’s control in his role at Transgenomic, including COLD-PCR,
mitochondrial DNA damage and any other relevant technologies (provided, however,
that the restrictions set forth in this clause shall not apply to involvement
that consists solely of “beneficially owning,” as such term is used in Rule
13d-3 promulgated under the Exchange Act, 2% or less of the outstanding
securities of any class of securities issued by a publicly-traded entity):

(a)     Solicit, interfere with, or endeavor to entice away from the Company any
person, firm, corporation, partnership or entity of any kind whatsoever which
was or is a client or licensor of the Company, for which the Company performed
services, with respect to any business, product or service that is competitive
with the products or services offered by the Company, or under development by
the Company, as of the date of the termination of Dr. Kaldjian’s relationship
with the Company. This restriction shall apply only to such clients or licensors
of the Company as were serviced or solicited by Dr. Kaldjian at any time during
the one (1) year prior to the separation of Dr. Kaldjian’s relationship with the
Company, either as an independent contractor or as an employee of the Company;

8.     Business Opportunity.     Dr. Kaldjian represents and acknowledges that
the foregoing restrictions will not prevent him from obtaining gainful
employment in his field of expertise or cause him undue hardship and that there
are numerous other employment opportunities available to him that are not
affected by the foregoing restrictions. Dr. Kaldjian further acknowledges that
the foregoing restrictions are reasonable and necessary in order to protect the
Company’s legitimate interests and that any violation thereof would result in
irreparable injury to the Company.

9.     Cooperation.     Dr. Kaldjian promises that, as of the date of the
Agreement, and in consideration for the payment from the Company provided by
this Agreement, he will fully cooperate with the Company to transition his work
to others within the Company and to assist the Company with any outstanding
matters. This cooperation shall include, but not be limited to, answering fully
and in good faith all questions asked of him regarding the nature and status of
all assignments, projects of which he was currently working at the time of his
departure from the Company and regarding the nature of his work generally,
including, but not limited to, the location of all documents and files necessary
to effectively and efficiently transition his work to others.

 

4    US40M



--------------------------------------------------------------------------------

10.     Remedies.     In the event of any violation of any term in this
Agreement, the Company shall be authorized and entitled to obtain, from any
court of competent jurisdiction, preliminary and permanent injunctive relief,
without the issuance of a bond, as well as an equitable accounting of all
profits or benefits arising out of such violation. The Company shall further be
entitled to damages directly or indirectly sustained by the Company as a result
of such violation, including, but not limited to, attorneys’ fees and costs
incurred in enforcing this Agreement. In the event of the violation of any of
the foregoing restrictions, the period, if any, herein specified for such
restrictions shall abate during the time of violation thereof, and that portion
remaining at the time of commencement of any violations shall not begin to run
until such violation has been fully and finally cured.

11.     Entire Agreement.     This Agreement contains the entire understanding
and agreement between the Company and Dr. Kaldjian with respect to the subject
matter hereof and supersedes any prior agreements or understandings between them
pertaining thereto but for the Confidentiality Agreement Dr. Kaldjian signed in
connection with his employment with Transgenomic, which agreement remains in
effect.

12.     Governing Law.     This Agreement shall be construed and interpreted in
accordance with the substantive laws of the State of Nebraska without giving
effect to its conflict of laws principles. Dr. Kaldjian submits to the
jurisdiction of the federal and state courts located in Douglas County, Nebraska
and consents that he may be served with any process or paper by certified or
registered mail or by personal service within or without the State of Nebraska
in accordance with applicable law. Furthermore, Dr. Kaldjian waives and agrees
not to assert in any action, suit or proceeding brought by Company to enforce
this Agreement that he is not personally subject to the jurisdiction of such
Douglas County, Nebraska courts, that the action, suit or proceeding is brought
in an inconvenient forum or the venue of the action, suit or proceeding is
improper.

13.     No Assignment.     The obligations of Dr. Kaldjian under this Agreement
are personal and may not be assigned by him to any other entity or person
without the prior written consent of the Company. Notwithstanding the foregoing,
this Agreement shall be binding upon and inure to the benefit of the parties and
their successors, assigns and heirs.

14.     Nondisclosure of Terms.     You agree not to disclose the existence or
contents of this Agreement, unless required by law. This restriction will not
apply to disclosure by You to members of your immediate family or to your legal,
tax or financial advisors, provided that You advise them of this provision, and
You agree to use your best efforts to protect against any further disclosure by
these persons.

 

5    US40M



--------------------------------------------------------------------------------

15.     Noncompliance.     Your receipt of the consideration herein is
conditioned upon your compliance with the provisions of this Agreement,
including, but not limited to your agreement to maintain Company’s Confidential
Information confidential. Each of these provisions is material, and if You
violate any of them, the Company may immediately withhold and/or recover any of
the amounts paid or agreed to be paid to You in this Agreement without waiving
its right to pursue any other available legal or equitable remedies, and your
entitlement to continued payments under this Agreement shall immediately cease
and be forfeited.

16.     Effect of Invalidity.     If a court finds that one or more of the
provisions of this Agreement are unenforceable, that clause will be severed and
the balance of the agreement will be enforceable, except that if any such
provision found to be unenforceable affects the fundamental purpose of that
Agreement, including the release contained above, then this entire agreement
will be null and void at Company’s option, your entitlement to the payments
identified above will cease, and you shall immediately return the payments you
have previously received to the Company. The Company and you agree not to take
any action to challenge the validity or enforceability of any term or condition
of that Agreement.

17.     Knowing and Voluntary.     All parties to this Agreement expressly
acknowledge that they understand all the provisions of this Agreement and that
they are knowingly and voluntarily entering into this Agreement.

18.     Nonadmission.     This Agreement shall not be construed as an admission
by the Company or any other Released Party of any wrongful or unlawful act or
omission against Dr. Kaldjian or any other person. The Company specifically
disclaims any liability to, or wrongful or unlawful act or omission against,
Dr. Kaldjian or any other person on the part of itself or any other Released
Party.

19.     Opportunity to Review and Right to Revoke.     Dr. Kaldjian expressly
acknowledges that the Company has encouraged and given him the opportunity to
thoroughly discuss all aspects of the Separation Agreement and General Release
with his attorney or other advisor before signing and that he has thoroughly
discussed or, in the alternative, has freely elected to waive any further
opportunities to thoroughly discuss this Separation Agreement and General
Release with his attorney or advisor. Dr. Kaldjian further acknowledges that in
accordance with the provisions of the Older Workers Benefit Protection Act of
1990, Transgenomic has specifically informed him that he has up to 45 days,
should he so choose, in which to review and consider the terms of this
Separation Agreement and General Release prior to signing the same. Dr. Kaldjian
also understands that he has the right to revoke this Agreement within seven
(7) days after its execution.

 

6    US40M



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. YOU ARE GIVING UP ANY LEGAL CLAIMS THAT YOU HAVE AGAINST
TRANSGENOMIC BY SIGNING THIS AGREEMENT.

EXECUTED this 13th day of April, 2010.

 

/s/ Eric Kaldjian Eric Kaldjian

EXECUTED this 19th day of April, 2010.

 

TRANSGENOMIC, INC.

By:   /s/ Craig Tuttle  

Craig Tuttle,

President and Chief Executive Officer

 

7    US40M